Bobbitt, J.
Defendant assigns as error the denial of its motion for judgment of involuntary nonsuit. In passing upon this assignment, it is necessary to consider the nature of the cause of action alleged anid the theory of the trial.
Plaintiff, in express terms, based its action on Section 303 (b) of the Labor Management Relations Act, 61 Stat. 159, 29 U.S.C.A. § 187(b), which provides:
“Whoever shall be injured in his business or property iby reason or (of) any violation of subsection (a) may sue therefor in any district court of the United States subject to the limitations and provisions of section 301 hereof without respect to the amount in controversy, or in any other court having jurisdiction of the parties, and -shall recover the damages by him sustained and the cost of the suit.”
In M,ay, June, July and August, 1959 (and prior to amendment of September 14, 1959), the pertinent portion of Section 303(-a), 61 Stat. 158-159, 29 U.S.C.A. § 187(a), provided:
“ (a) It shall be unlawful, for -the purposes of this section only, in an industry or activity 'affecting -commerce, for any labor -organization to engage in, or to induce -or encourage the employees of any employer to engage in, >a ©trike or a concerted refusal in the course of their employment to use, manufacture, process, transport, or otherwise handle or work on any goods, articles, materials, or -commodities or to- perform any services, where an obj ect thereof is—
“ (1) forcing oi’ requiring any employer or self-employed person to j-oin any labor or employer organization or any employer or other per*323son to cease using, selling, handling, .transporting, or otherwise dealing in the products of any other producer, processor, or manufacturer, or to cease doing business with any other person;
“ (2) forcing or requiring any other employer to recognize or bargain with .a labor organization as the representative of his employees unless such labor organization has been certified as the representative of such employees under the provisions of section 9 of the National Labor Relations Act.”
It is noted that plaintiff, in paragraph 5 of the complaint, uses substantially the language used in said Section 303(a).
The federal statutes to which reference will be made are the “National Labor Relations Act” of 1935, 49 Stat. 449 et seq., as amended by the “Labor Management Relatione Act, 1947,” 61 Stat. 136 et seq. Provisions of the 1947 Act are codified as follows: § 7 is 29 U.S.C. § 157; § 8 is 29 U.S.C. § 158; § 303 is 29 U.S.C. § 187; § 301 is 29 U.S.C. § 185.
The complaint contains no reference to a strike. Nor does it refer to Local 509 (Columbia) or Local 71 (Charlotte) or to any other subordinate or affiliate of the International Union. It alleges the International Union committed the alleged unlawful acts without designating the agency through which it acted.
The following excerpts from the court’s charge indicate the theory of the trial:
“As you have learned from the evidence in this case, Locals 509 and 71, local unions affiliated with the defendant International Union who were actively carrying on the strike and picketing against the plaintiffs, are not parties to these proceedings, nor were the Joint Council Nine -or the Eastern or Southern Conferences, also affiliated with the defendant. The defendant International Union alone has been sued on the theory that it was the principal for whom Locáis 71 and 509 were acting as agents within the scope of their authority at the ■time of the events out of which this lawsuit arose. Whether the facts support this theory is an issue that you must decide, as plaintiff’s contentions in this respect are expressly denied by the defendant.
“Under the law the defendant International Union, on the one hand, and its subordinate affiliated bodies such as local unions, joint councils and conferences, on the other hand, are considered separate and distinct entities. The mere fact that a local union or other subordinate bodies are constituent bodies or entities embraced within or affiliated with the International Union does not of itself make the local union or other subordinate bodies the agent of the International Union, nor does this *324fact of affiliation make this International Union responsible for such acts of the local unions or other subordinate bodies.
“To hold the Defendant responsible for the actions of said local unions, you must find either that defendant itself participated in such actions or that the local unions were acting as the agents of the defendant.”
Whether plaintiff was damaged by unlawful secondary boycott activities of the union pickets, and, if so, whether those engaged in such activities were acting as agents of International Union were the questions involved in the first issue.
The court's final'instruction with reference to the first issue was as follows: “Now . . . if the plaintiff . . . has satisfied you ... by tire greater weight of the evidence that in failing .to handle the cargo of the plaintiff's transportation company, that members of the union were acting not as individuals but in concerted actions for and on behalf of the Union as its agent, that the union would become responsible for their action; and if it has not so satisfied you, then it would be not responsible. Therefore, if you find that the members of the union were not acting as individuals and that they engaged in secondary boycotting, if you find from the evidence and by the greater weight of the evidence, then it would be your duty to answer that first issue yes. If you are not satisfied, Ladies and Gentlemen of the Jury, if you are not satisfied, then it would be your duty .to answer .that issue no.”
International Union did not except to the last quoted excerpt. We are not now concerned (with whether it is insufficient or erroneous.
The relationships between the International Union, the conferences, the joint councils and the (approximately 960) locals are set forth in the constitution of the International Union. Excerpts therefrom are quoted by Higgins, J., in Transportation Co. v. Brotherhood, 257 N.C. 18, 125 S.E. 2d 277, certiorari denied sub nom. International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, Petitioner v. Overnite Transportation Co., 371 U.S. 862, petition for rehearing denied, 371 U.S. 899. In International Bro. of Teamsters, etc. v. United States, 4 Cir., 275 F. 2d 610, Haynsworth, Circuit Judge, summarizes the provisions bearing upon the International Union’s right of control over a local union. We approve Judge Hayns-worth's summary and agree with the court’s conclusion, viz.: “It (the constitution) showed such extensive control and direction of the local as to warrant the conclusion that the local is a component of the International. The local is the internal organizational means which the International employs to keep its accounts of its membership, to collect its revenues, and to execute and enforce its policies. If all of the *325other general and specific rights of control vested in International should prove insufficient to assure subservience of a local in a particular matter, the right to suspend the charter and seize immediate control of a local which adopts an independent course must be effective.”
As to whether International Union exercised its right of control, the evidence is in conflict; but, when considered in the light most favorable to plaintiff, we think it was sufficient to support findings that International Union authorized the strike and supported it by direct payment of strike benefits .to Local 71 (Charlotte) pickets and by indirect payment of strike benefits to Local 728 (Atlanta) pickets, and that International Union was fully advised of ¡the secondary boycott activities being employed as a means of obtaining the objectives of the ■strike.
International Union contends, citing Labor Board v. Rice Milling Co., 341 U.S. 665, 95 L. Ed. 1277, 71 S. Ct. 961, and other decisions, that the evidence fails to disclose secondary boycott activities in violation of Section 303 (a). In our view, the evidence, when considered in the light most favorable to plaintiff, was .sufficient to support findings that the activities of union pickets at the places of business of plaintiff’s customers and interchange carriers induced and encouraged the employees of such secondary employers by concerted action to refuse to handle commodities transported by plaintiff.
International Union’s assignment of error directed to the court’s denial of its motion for judgment of involuntary nonsuit is overruled.
International Union assigns as error the admission by the court over its objection of the testimony referred to below.
The evidence that plaintiff was damaged by the secondary boycott activities of union pickets is plenary and uncontradicted. International union contended, and offered evidence tending to ©how, that it did not authorize the strike or picketing or secondary boycott activities; that, when plaintiff refused to reinstate union members who had gone on strike, such payments as International Union made were lockout benefits, not strike benefits; and that, in calling the ©trike and in picketing and in the secondary boycott activities, the local unions acted as lautonomouis unions and not as agents of International Union.
There is evidence that plaintiff “got an injunction in the Federal Court around August 20, 1959.” Apparently, the roving or ambulatory picketing and secondary boycott activities were then enjoined but picketing at plaintiff’s terminals was permitted to continue and did continue.
International Union assigns as error the admission, over its objection, (1) of certain testimony of J. D. Brothers, .New Dixie’s President, *326■as to what R. C. Cook, President of Local 728 (Atlanta), testified at ■a National Labor Relations Board 'bearing in Atlanta, and (2) of a. portion of the official report of said bearing, consisting of testimony given by Cook at isaid hearing. The said record indicates the hearing was held October 29, 1959, in a proceeding to which Local 509, Local 728 and Jocie (but not International Union) were parties. The exact nature and purpose of the hearing does not appear.
Brothers testified that he, personally, cross-examined Cook at said National Labor Relations Board hearing. Brothers was permitted to testify, over objection by International Union, as follow®: “Mr. Cook admitted under my cross-examination that he was reimbursed by Joint Council 9 for every, for all of the strike expenses, and in turn Joint Council 9 was partially ¿reimbursed by the International.” International Union moved to strike and for a mistrial and excepted to the denial of it© ©aid motions.
The portion of said official report offered amid admitted in evidence tends to show that Local 728 made payments to Overnite and Jocie pickets; that, although not affiliated with Joint Council 9, Local 728 was reimbursed by Joint Council 9 to the extent of its payments to Jocie pickets; and that Joint Council 9 was reimbursed in part by International Union. Local 509 (Columbia) and Local 71 (Charlotte) were affiliated with Joint Council 9.
Cook was not a witness at the trial of this action.
Plaintiff suggests that this evidence was competent as a declaration against interest. Cook was testifying as President of Local 728, a party to the proceeding. Whether his declarations were .against the interest of Cook or of Local 728 does not appear. There is no- evidence that -Cook was an officer of International Union. International Union was not a 'party to- the proceeding and Cook Was not testifying in its behalf. When bis testimony was given, the alleged roving or ambulatory picketing and secondary boycott activities had been enjoined. It is noted that the statements .attributed to Cook referred to- what (may have) occurred in May, June, July and August of 1959.
. There was independent evidence that Local 728 made payments to Jocie pickets, that Joint Council 9 made payments to Local 728 and that International Union made payments to Joint Council 9. But the evidence as to Cook’s testimony at the National Labor Relations Board hearing is the only evidence that tends positively to identify payments made by International Union to Joint Council 9 as made to reimburse Local 728 in part for payments made by it to- Jo-cie pickets. There can be no question as to- the force and prejudicial effect of the testimony als to what Cook said October 29, 196-9, at said National *327Labor Relations Board Hearing. The evidence a® to what Oook testified at said bearing was incompetent because (1) it was 'hearsay, and (2) agency may not be proved by the declarations of the alleged agent. The admission ¡thereof is prejudicial error for which a new trial must •be awarded.
International Union assigns as error the admission, over its objection, of four documents identified collectively as plaintiff’s Exhibit 17, to wit:
“(1) NEWS RELEASE
‘For Immediate Release to all News Media
Greenville, South Carolina
February 1,1962
TEAMSTERS LOSE AGAIN
The Teamsters’ organizers suffered another' defeat in Greenville, South Carolina on February 1, 1962. In an election supervised by the National Labor Relations Board, the employees of the New Dixie Lines’ -terminal at Greenville rejected Teamsters Local 509 as their bargaining agent. Only one vote was east in favor of the Union.
(This was -the first election ever held in the New Dixie four ’state operation since this general commodity motor carrier began operations in 1945. New Dixie -operates through-out Virginia, North Carolina, S-o-uth Carolina, and Georgia from twenty-two terminal locations with an annual gross ¡revenue exceeding $4,500,000.00.) (Our parentheses).
(This completes the latest chapter -o-f Hoffa’s Teamsters efforts to organize the employees of New Dixie.) (Our parentheses).
(In 1959 New Dixie and its subsidiary, Jocie Motor Lines, were involved in a prolonged and bitter ¡struggle with the Teamsters. As a result New Dixie filed a $500,000.00 suit against Hoffa’s International Union for -damages alleged to have been inflicted as a -result of unlawful secondary boycott activity and violence. This suit is scheduled for trial in the Superior Court of Charlotte, No-rth Carolina on April 16,1962.) (Our parentheses).
s/J. D. Brothers
President’
“(2) LETTER OF J. D. BROTHERS, PRESIDENT OF THE NEW DIXIE LINES, INC.
‘THE NEW DIXIE LINES, INC.
NEW DIXIE
BROOK ROAD AND NORWOOD AVE., RICHMOND, VA.
P. O. BOX 5032, PHONE EL 5-9141
*328February 12, 1962
To all New Dixie Friends:
Enclosed -is a copy of a News Release made on February 1.1 thought you might ¡be interested in its contents.
Very truly yours,
NEW DIXIE LINES
is/J. D. Brothers
President
JDB/de
Att: News Release’
“(3) LETTER OF D. S. WILLARD, PRESIDENT OF LOCAL UNION 391
‘CHAUFFEURS, TEAMSTERS & PIELPERS Local No. 391
Main Office
P. 0. Box 873, Phone BRoadway 3-7389,
Greensboro, North Carolina
Sub-Office
P. 0. Box 598, Phone PArk 5-7586
Winston-Salem, North Carolina
Affiliated with EASTERN CONFERENCE OF TEAMSTERS I. B. of T. C. W. & H. OF A.
Affiliated with Carolina Joint Council No. 9
February 15, 1962
Mr. James R. Hoffa, General President
International Brotherhood of Teamsters
25 Louisiana Avenue, N. W.
Washington 1, D. C.
Dear Sir and Brother:
Enclosed herewith is photocopy of letter and News Release put out by the New Dixie Lines, Inc.
This is being mailed to business concerns, as this was handed to one of Local 391 members by a customer that he was delivering at. This is for your information.
*329With best wishes, I am
Fraternally yours,
s/D. S. Willard, Pres.
Teamsters Local Union No. 391
DSW:m
Enel.1
“ (4) LETTER OF JAMES R. HOFFA, GENERAL PRESIDENT OF THE DEFENDANT INTERNATIONAL.
NLRB
CASE No. ll-eo-17
X New Dixie Lines
X
February 19, 1962
‘Mr. Thomas E. Flynn, Area Director
Eastern Conference of Teamsters
100 Indiana Ave., N.W.
Washington, D. C.
Dean* Sir and Brother:
The attached 'communication from D. S. Willard, President of Local Union 391 is self-explanatory.
From the looks of this I would say that it might be well to be sure of ourselves before we petition, for elections. Please go to work on this and organize all of the employees and pull them out on strike if you can’t win the election.
Fraternally yours,
James R. Hoffa
General President
JRH/yk
Enc. ’ ”
While the 1962 letters of Willard and Hoffa were not competent as evidence that Hoffa authorized, supported or ratified the strike, picketing and secondary boycott activities in May, June, July and August of 1959, they would appear competent for a limited purpose, that is, as bearing upon the question as to whether, as contended by International Union and as International Union’s evidence tended to show, the locals in actual practice were autonomous and not subj ect to the direction and control of International Union. However, it does not *330appear defendant requested the court to instruct the jury as to the limited purpose for which said 1962 letters were competent. Under Rule 21, Rules of Practice in the Supreme Court, 254 N.C. 783, 803, it is not a “ground of exception that evidence competent for some purposes, 'but not for all, is admitted generally, unless the appellant asks at the time of admission, that its purpose shall 'be restricted.”
A portion of the “News Release” (through .the first paragraph thereof) was admissible as explanatory of the subject referred to in said 1962 letters. The second, third and fourth paragraphs thereof (enclosed ¡by our parentheses) are self-serving and are not competent for any purpose. However, it appears defendant’s objection was directed 'to the “News Release” in its entirety rather than to specific portions thereof. In this connection, see Grandy v. Walker, 234 N.C. 734, 68 S.E. 2d 807, and v. Brooks, 260 N.C. 186, 188, 132 S.E. 2d 352.
While, under our rules, the admission of said 1962 letter® and of said “News Release” over defendant’s general objection would not ordinarily be ground for a new trial, the foregoing discussion with reference to. the 'Competency of this evidence seems appropriate.
We pass, without discussion, the questions raised by assignments of error directed (1) to the court’s failure to submit the specific issue as to agency tendered by International Union and (2) to- designated portions of the charge bearing upon the first issue. These questions may not recur at the next trial. Moreover, since a new trial is .awarded, we do not discuss, upon the pleadings and evidence in .the record now before us, whether the court erred in submitting the third and fourth issues or in the instructions given the jury with reference thereto'.
New .trial.
Parker & Higgins, JJ., dissent.